           Case 1:21-mj-00267-SH Document 20 Filed 08/23/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §                    1:21-MJ-00267-SH
                                                §
JOSHUA JAMES ELLARD                             §

                                            ORDER

     Before the Court is the United States’ Motion to Dismiss Complaint, filed August 23, 2021

(Dkt. 19). The Court finds the Motion to be meritorious.

     Accordingly, it is ORDERED that the United States’ Motion to Dismiss Complaint (Dkt. 19)

is GRANTED.

     IT IS FURTHER ORDERED that the Order concerning Conditions of Release for Joshua

James Ellard issued April 15, 2021 (Dkt. 15) is hereby RESCINDED.

     IT IS FURTHER ORDERED that the Criminal Complaint filed in this case as to the

Defendant, Joshua James Ellard (Dkt. 1), is hereby DISMISSED without prejudice pursuant to

Federal Rule of Criminal Procedure 48(a).

     SIGNED on August 23, 2021.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE
